Case 5:19-cv-02785-JLS Document 48 Filed 01/21/21 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

ROBERT MERRITT, : Civil No. 19-2785

Plaintiff,
v.

POLICE OFFICER ERIC SBAT
-and-
POLICE OFFICER MICHAEL MANCINI,
Defendants. :
COMPLAINT AND JURY DEMAND
Plaintiff, Robert Merritt, by and through his undersigned counsel, the O’Hanlon Law
Firm, P.C., and with the permission and prospective Order of the Court, hereby demands a trial
by jury and complains against the above-captioned Defendants in the present Complaint as
follows:
Statement of Claim and Jurisdiction
1. This is an action for money damages brought pursuant to 42 U.S.C. §§ 1983 and
1988 and the Fourth Amendment to the United States Constitution against Defendant Police
Officers in their individual capacities acting under color of law. In addition, there was a
conspiracy between Defendant Police Officers to deprive Plaintiff of the rights and privileges
afforded by 42 U.S.C. § 1983 and the United States Constitution and this conspiracy was
initiated and intended to intimidate Plaintiff to deprive Plaintiff of his Fourth Amendment rights
including by initiating a malicious prosecution and these action are violative of 42 U.S.C. §

1983. Jurisdiction is based upon 28 U.S.C. §§ 1331 and 1343 and the state law claim elucidated

 
Case 5:19-cv-02785-JLS Document 48 Filed 01/21/21 Page 2 of 10

herein is subject to pendent jurisdiction allowing federal courts to entertain state law claims
arising from incident cognizable under federal law pursuant to 28 U.S.C. § 1367.

2. It is alleged that the individual Defendant Police Officers made an unreasonable
seizure of the person of Plaintiff by initiating a false arrest without any legal basis, violating his
rights under the Fourth Amendment to the United States Constitution. Plaintiff's Fourth
Amendment rights were violated further by a violent, unnecessary, unjustified, and excessive use
of force on Plaintiff. It is alleged further that the individual Defendants also violated federal law,
contrary to the Forth Amendment, and Pennsylvania tort law by initiating and perpetuating a
conspiratorial malicious prosecution against Plaintiff.

Parties

3. Robert Merritt (hereinafter “Plaintiff’) is a resident of Lehigh County and a
citizen of the United States and the Commonwealth of Pennsylvania.

4. Defendant Police Officers, Eric Sbat and Michael Mancini (hereinafter
“Defendant Sbat” or “Defendant Mancini” or “Defendant Officers”) were at all times relevant to
this Complaint duly appointed and acting as police officers, acting under color of law, to wit,
under color of the statutes, ordinances, regulations, policies, customs, and usages of the
Commonwealth of Pennsylvania and/or the Allentown Police Department.

Facts

5. On the morning of December 3, 2018, Plaintiff was in the Dunkin’ Donuts on 6th

Street in Allentown. Both staff members at the premises had no problem with Plaintiff being on

the premises and had given Plaintiff permission to be present.
Case 5:19-cv-02785-JLS Document 48 Filed 01/21/21 Page 3 of 10

6. Despite this, Defendant Sbat, with Defendant Mancini lending his physical and
verbal support, repeatedly struck Plaintiff. Defendant Sbat hit Plaintiff four times on Plaintiff's
right shoulder with Defendant Sbat using his hands to do so for no reason whatsoever.

7. Plaintiff had permission to be present on the premises and did not resist the
officers’ aggression in any way. Despite this, both Defendant Officers grabbed Plaintiff,
handcuffed Plaintiff, and transported Plaintiff to the Allentown Police Department. Plaintiff had
done nothing illegal and there was thus no basis for his seizure and arrest by Defendant Officers.

8. Plaintiff was transported to the Allentown Police Department. Plaintiff was in a
holding cell and was handcuffed. Despite this, both Defendants, acting together in concert and
under a joint venture, assaulted and battered Plaintiff, causing Plaintiff's wrist to be fractured in
an attempt to remove a ring from Plaintiff's finger. Again, Plaintiff was not doing anything
wrong and was not aggressive in any way.

9. Plaintiff requested medical treatment but Defendant Officers refused medical
treatment and Defendant Officers both threatened Plaintiff with further meritless charges if
Plaintiff sought medical treatment.

10. Plaintiff was detained in police custody for approximately 10 hours.

11. Plaintiff was determined to have a fractured wrist at St. Luke’s Hospital in
Allentown when Plaintiff went to the hospital alone following release from police custody.

12. Plaintiff attended District Court in Allentown on December 19, 2018 and all
charges were dismissed by Magisterial District Judge Karen C. Devine. Plaintiff was falsely
charged with Disorderly Conduct (Unreasonable Noise) and Trespass when he had not made any

noise or trespassed. Defendant Officers knew this to be false. Defendant Sbat lied and stated
Case 5:19-cv-02785-JLS Document 48 Filed 01/21/21 Page 4 of 10

that he was employed also by Dunkin’ Donuts. Both officers, acting together, had initiated the
false changes when they knew the charges to be false and without any factual basis.

13. At all times during the events described above, Defendant Officers were engaged
in a joint venture. The individual Defendant Officers assisted each other in performing the
various actions described and lent their physical presence and support and the authority of their
office to each other during the said events.

14. As a direct and proximate result of the said acts of Defendant Police Officers,
Plaintiff suffered the following injuries and damages:

a. Violation of his Constitutional rights under the Fourth Amendment to the United
States Constitution;

b. Loss of physical liberty;

c. Emotional injury;

d. Bodily injury;

15. The actions violated the following clearly established and well-settled federal

constitutional rights of Plaintiff and well-settled Pennsylvania law:

a. Freedom from unreasonable seizure of his person and arrest without legal basis;
b. Freedom from excessive and unjustified use of force under color of state law;
c. Malicious prosecution based upon direct action and a conspiracy to discourage

Plaintiff from complaining and attempt to enforce the Constitutional rights articulated in the

present amended Complaint.
Case 5:19-cv-02785-JLS Document 48 Filed 01/21/21 Page 5 of 10

Causes of Action

 

COUNT ONE: 42 U.S.C. § 1983 — FOURTH AMENDMENT
ILLEGAL SEIZURE AND FALSE ARREST AGAINST ALL
DEFENDANTS

16. Paragraphs 1 through 15 are incorporated herein by reference as though fully set
forth.

17. Plaintiff claims damages for the injuries set forth above under 42 U.S.C. § 1983
against all Defendants for infringing upon his Fourth Amendment rights to be free from
unreasonable and illegal seizure of his person and false arrest because Plaintiff had done nothing
wrong or illegal that would warrant seizure and/or arrest.

18. Plaintiff was illegally seized by Defendant Officers, acting in concert, when he
was seized and arrested, when Defendant Officers threatened Plaintiff with serious bodily injury.

19, Each Defendant Officer had personal involvement in the infringement of
Plaintiff's Fourth Amendment rights,

20. Defendant Officers acted under color of law.

21. Accordingly, Plaintiff should be compensated for the violation of his Fourth

Amendment rights to be free from illegal and unreasonable seizure and arrest.

COUNT TWO: 42 U.S.C. § 1983 - FOURTH AMENDMENT
EXCESSIVE USE OF FORCE AGAINST ALL
DEFENDANTS
22. Paragraphs 1 through 21 are incorporated herein by reference as though fully set
forth.
23. Defendant Officers, acting in concert and under color of state law, attacked

Plaintiff for no reason with Defendant Sbat hitting Plaintiff with Defendant Sbat’s hands.

Defendant Officers also threatened Plaintiff with serious bodily injury.

 

 
Case 5:19-cv-02785-JLS Document 48 Filed 01/21/21 Page 6 of 10

24. Plaintiff, who is homeless, was subjected to further excessive force and injury
which necessitated hospital treatment when both Defendant Officers attacked Plaintiff at the
police station, when Plaintiff was already handcuffed, causing a fracture to Plaintiff's wrist.
There is no justification for the force used by Defendant Police Officers against Plaintiff.

25. Plaintiff should, therefore, be compensated for the violation of his Fourth
Amendment rights not to be subjected to excessive use of government/police force.

COUNT THREE: 42 U.S.C. § 1983 — FOURTH
AMENDMENT MALICIOUS PROSECUTION AGAINST
ALL DEFENDANTS

26. Paragraphs 1 through 25 are incorporated herein by reference as though fully set
forth.

27. Defendant Officers initiated a meritless criminal proceeding against Plaintiff, the
criminal proceeding ended in Plaintiff's favor when the charges were dismissed, Defendant
Officers initiated the criminal proceedings without probable cause, Defendant Officers acted
maliciously or for a purpose other than bringing Plaintiff to justice, and Plaintiff suffered
deprivation of liberty and was arrested and incarcerated for 10 hours.

28. There was no basis for arrest and Defendant Officers explicitly stated that they
would thwart the criminal justice system to ensure that Plaintiff would not seek medical
treatment and complain about his illegal arrest and beating.

29. Plaintiff should, therefore, be compensated for the violation of his Fourth

Amendment rights not to suffer malicious prosecution.
Case 5:19-cv-02785-JLS Document 48 Filed 01/21/21 Page 7 of 10

COUNT FOUR: PENNSYLVANIA TORT LAW -
MALICIOUS PROSECUTION AGAINST ALL
DEFENDANTS

30. Paragraphs 1 through 29 are incorporated herein by reference as though fully set
forth.

31. | Defendant Officers instituted criminal proceedings against Plaintiff, Defendant
Officers initiated a criminal proceeding without probable cause because they knew that there was
no basis for arresting and prosecuting Plaintiff and only did so because Plaintiff complained to
Defendant Officers, Defendant Officers acted with actual malice because they knew any
allegations of criminality to be false and they just initiated criminal proceedings to intimidate
Plaintiff and discourage Plaintiff from complaining further, and the criminal proceeding
terminated in Plaintiff's favor.

32. This malicious use of the criminal justice system is outside of the scope of
legitimate police work and the whole process was based upon lies which Defendant Officers,
acting together, knew to be lies and they articulated the baseless motive for their malicious
prosecution.

Prayer for Relief
WHEREFORE, Plaintiff requests that this Court:

a. Award compensatory and emotional injury damages to Plaintiff and against
Defendants;

b. Award costs of this action to Plaintiff;

Cc. Award reasonable attorneys’ fees to Plaintiff;

d. Award punitive damages, where appropriate, to Plaintiff in order to deter future

practices and because of the baseless arrest and seizure of Plaintiff and outrageous use of

 
Case 5:19-cv-02785-JLS Document 48 Filed 01/21/21 Page 8 of 10

excessive force on a homeless individual and manipulation of the criminal justice system to

discourage prospective meritorious complaints made by Plaintiff:

e. Award such other and further relief as this Court may deem appropriate.

The O’Hanlon Law Firm, P.C.
BY: Stephen T. O’Hanlon, Esquire
Attorney for Plaintiff

PA Bar ID # 208428

Israel A. Schwartz, Esquire

PA Bar ID # 327623

2 Penn Center, Suite 1410

1500 John F. Kennedy Boulevard
Philadelphia, PA 19102

Tel: (267) 546-9066

Fax: (215) 563-6617
steve@ohanlonlawfirm.com

 

Respectfully submitted,

The O’ Hanlon Law Firm, P.C.

oe _

STEPHEN T. O’HANLON, ESQUIRE

 
Case 5:19-cv-02785-JLS

Document 48 Filed 01/21/21 Page 9 of 10

Demand for Jury Trial

Plaintiff hereby demands a jury trial.

DATE: November 20, 2020

The O’ Hanlon Law Firm, P.C.
BY: Stephen T. O’Hanlon, Esquire
PA Bar ID # 208428

Israel A. Schwartz, Esquire

PA Bar ID # 327623

2 Penn Center, Suite 1410

1500 John F. Kennedy Boulevard
Philadelphia, PA 19102

Tel: (267) 546-9066

Fax: (215) 563-6617
steve@ohanlonlawfirm.com

The O’ Hanlon Law Firm, P.C.

OL

 

STEPHEN T. O’HANLON, ESQUIRE
Case 5:19-cv-02785-JLS Document 48 Filed 01/21/21 Page 10 of 10

CERTIFICATE OF SERVICE

I, Stephen T. O’Hanlon, Esquire, hereby certify that the above Motion for Leave to

Amend the Complaint and the Proposed Amended Complaint, have been served by opt-in

CM/ECF electronic service on opposing counsel for Defendants.

DATE: November 20, 2020

The O’Hanlon Law Firm, P.C.
BY: Stephen T. O’Hanlon, Esquire
Attomey for Plaintiff

PA Bar ID # 208428

Israel A. Schwartz, Esquire

PA Bar ID # 327623

2 Penn Center, Suite 1410

1500 John F. Kennedy Boulevard
Philadelphia, PA 19102

Tel: (267) 546-9066

Fax: (215) 563-6617
steve@ohanlonlawfirm.com

The O’ Hanlon Law Firm, P.C.

/s// oom

STEPHEN T. O’HANLON, ESQUIRE

 
